
	
		I
		111th CONGRESS
		1st Session
		H. R. 3935
		IN THE HOUSE OF REPRESENTATIVES
		
			October 27, 2009
			Mr. LaTourette
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To establish a temporary minimum price for Class II and
		  Class III milk under Federal milk marketing orders, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Save Our Dairy Farmers Act of
			 2009.
		2.Temporary minimum
			 price for Class II and Class III milk under Federal milk marketing
			 orders
			(a)Minimum
			 priceNotwithstanding any
			 other provision of law, during the 12-month period beginning on the effective
			 date of this Act, the minimum price for Class II milk and Class III milk under
			 each Federal milk marketing order issued under section 8c(5) of the
			 Agricultural Adjustment Act (7 U.S.C. 608c(5)), reenacted with amendments by
			 the Agricultural Marketing Agreement Act of 1937, shall be as follows:
				(1)For Class II milk,
			 $17.23 per hundredweight.
				(2)For Class III
			 milk, $16.81 per hundredweight.
				(b)Report on
			 stabilization of prices received by dairy producersNot later than 90 days after the effective
			 date of this Act, the Secretary of Agriculture shall submit to Congress a
			 report providing various options (and evaluating the feasibility and likely
			 success of each option) to stabilize the prices that dairy farmers receive for
			 milk.
			(c)Effective
			 dateThis Act shall take effect on the first day of the first
			 month beginning on or after the date of the enactment of this Act.
			
